OPINION ON REHEARING.
The opinion of the court was delivered by
Mason, J.:
In the decision affirming the judgment in this case (The State, ex rel., v. Williams, 92 Kan. 527, 150 Pac. 225) it was held that no error was committed in the admission of certain testimony, which was objected to under the rule excluding evidence of offers of compromise. A rehearing was granted with respect to that question. Upon full consideration of the further argument the original decision is adhered to, for the additional reason that even if the testimony were incom*83petent, the likelihood of its having affected the verdict is só remote that the judgment ought not to be reversed on that account.
Dawson, J., not sitting.